          CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                             Civil No. 20-CV-2155 (JRT/LIB)
                             Civil No. 20-CV-2156 (JRT/LIB)

            IN RE: HANSMEIER V. MCLAUGHLIN, ET AL., LITIGATION

PAUL HANSMEIER,

              Plaintiff,                        REPLY MEMORANDUM IN
                                                SUPPORT OF CONSOLIDATED
                                                MOTION TO DISMISS AMENDED
                                                COMPLAINTS

DAVID MACLAUGHLIN, BENJAMIN
LANGER, W. ANDERS FOLK 1; and
LOOKER’S GENTLEMEN’S CLUB, LLC,

              Defendants.

AND


PAUL HANSMEIER,

              Plaintiff,

DAVID MACLAUGHLIN; BENJAMIN
LANGER; W. ANDERS FOLK; and
JOHN DOE,

              Defendants.

                                     Introduction

      Hansmeier’s response is an effort to distract the Court from the insufficiency of the

pleaded allegations, from the fact that his claims are flawed on the merits, and from the



      1
        Acting U.S. Attorney W. Anders Folk is automatically substituted for former U.S.
Attorney Erica H. MacDonald under Fed. R. Civ. P. 25(d).
         CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 2 of 11




reality that his Amended Complaints are little more than an attempt to harass his former

criminal prosecutors. Dismissal is warranted.

                                         Argument

   I.      Constitutional Claims Fail

           A. First Amendment Claims

        Hansmeier lacks standing because he has not alleged a sufficient injury-in-fact. He

first insists that he has done so because he alleged “an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by statute, and [that]

there exists a credible threat of prosecution thereunder.” Pl. B. at 6 (citing Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158-59 (2014)). But Hansmeier ignores that a

party’s decision to chill his speech in light of the challenged statute must be “objectively

reasonable.” Zanders v. Swanson, 573 F.3d 591, 594 (8th Cir. 2009). An alleged risk of

prosecution is objectively reasonable only where the statute actually applies to the planned

conduct. Republican Party of Minn. v. Klobuchar, 381 F.3d 785, 792-93 (8th Cir. 2004).

“A plaintiff who challenges a statute must demonstrate a realistic danger of sustaining a

direct injury as a result of the statute’s operation or enforcement.” Babbitt, 442 U.S. at

298.

        As for Hansmeier I, the Amended Complaint does not even mention an intention to

utilize the mails or wires. He does not allege, for example, whether he plans to convey

settlement demands to private defendants in the planned ADA enforcement actions by

letter, by email, or in person. The Amended Complaint does recognize, however, that

“[t]he federal mail and wire fraud statutes create liability when a person uses the mail or
                                              2
         CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 3 of 11




wires.” Hansmeier I, Doc. 35, ¶ 5 (D. Minn.) (emphasis added). In the laundry list of

activities Hansmeier alleges that he has undertaken or wishes to undertake, not a single one

involves the mail or wire systems. Id. ¶¶ 40-41, 43. Hansmeier’s silence on this point in

his response speaks volumes.

       As for Hansmeier II, Hansmeier pleads only that he caused another individual to

upload a video to a website. Hansmeier II, Doc. 34, ¶ 5 (D. Minn.). And while such

alleged activity at least relates to the wire system because it involves the internet, which is

more than can be said for the allegations in Hansmeier I, he cannot credibly argue that such

activity is “proscribed by statute” and that he is at risk for prosecution in connection with

it. It would be nonsensical and unfounded to argue that the wire fraud statute forbids the

posting of content to the internet. No other alleged conduct in Hansmeier II relates to the

mail or wire systems.

       Likewise, neither Amended Complaint alleges an intention to undertake activity

arguably covered by § 1951. The claims pertaining to the extortion statute rest on

Hansmeier’s assumption that the Federal Defendants might interpret future unalleged

conduct as being covered by § 1951, but any claim based on this theory is hypothetical. As

already argued, “it is too speculative for standing purposes to allege that [a] statute could

be manipulated,” and Hansmeier has not “nudged [his] claims across the line from

conceivable to plausible.” Zanders, 573 F.3d at 598 (emphasis in original) (internal

quotation marks omitted). Hansmeier has not pleaded allegations sufficient to support an

inference that his subjective decision to chill his own speech is objectively reasonable

because he does not allege an intention to undertake conduct covered by the Challenged

                                              3
         CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 4 of 11




Statutes. Christian Action League of Minn. & Ann Redding v. Freeman, No. 20-cv-1081,

2020 WL 6566402, *5 (D. Minn. Nov. 9, 2020) (ADM/TNL) (“Plaintiffs do not allege that

they intend to do anything that would constitute harassment . . . . Accordingly, Plaintiffs’

decision to chill their speech was not objectively reasonable and cannot provide a basis for

Article III standing.”)

       Alternatively, Hansmeier insists that he has pleaded an adequate injury because he

alleged “self-censorship based upon a credible threat of future prosecution.” Missourians

for Fiscal Accountability v. Klahr, 830 F.3d 789, 794 (8th Cir. 2016). An alleged “credible”

risk of prosecution must be more than “speculative” level. With regard to Hansmeier II,

Hansmeier specifically alleged that his proposed conduct “will eliminate any reason for

Defendants to claim that Hansmeier is concealing his use of an investigator or his

involvement with the claims.” Hansmeier II, Am. Compl., Dkt. 34 ¶ 9. It must be

remembered, however, that Hansmeier’s criminal prosecutions and convictions stemmed

from his efforts to mislead courts and parties in copyright enforcement lawsuits about his

personal involvement and financial interest in those matters. Indictment, United States v.

Paul R. Hansmeier, et al., No. 16-cr-334,        Dkt. 1, ¶ 1 (D. Minn. Dec. 14, 2016).

Hansmeier’s argument is that his past prosecution must mean that there is a risk he will be

prosecuted in connection with new and different conduct. But that argument is no more

than Hansmeier’s speculation.     Now, in an apparent effort to rewrite his pleadings,

Hansmeier argues that the Federal Defendants “threatened Hansmeier with criminal

prosecution/actually prosecuted Hansmeier for engaging in the conduct described in the

Amended Complaints.” Pl. Br. at 10. But that is not what the Amended Complaint alleges,

                                             4
        CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 5 of 11




and it is the pleading that matters. Morgan Dist. Co., Inc. v. Unidynamic Corp., 868 F.2d

992, 995 (8th Cir. 1989) ((“[I]t is axiomatic that a complaint may not be amended by the

briefs in opposition to a motion to dismiss.”) (internal quotation marks omitted)).

Hansmeier was prosecuted for conduct that he expressly pleaded is different from that

which he now proposes. His argument is not persuasive and does not raise any alleged risk

of prosecution above the speculative level. Monson v. Drug Enforcement Admin., et al.,

589 F.3d 952, 958 (8th Cir. 2009); Babbitt, 442 U.S. at 298-99.

       The Heck doctrine also bars Hansmeier’s First Amendment claims. The Amended

Complaints in Hansmeier I and II reflect Hansmeier’s third and fourth attempts to litigate

this issue. The Court rejected his constitutional attacks in his criminal case, Def.’s Mem.

in Support of Pretrial Mot. to Dismiss, U.S. v. Hansmeier, No. 16-cr-334, Dkt. 49 at 5, 58-

59 (D. Minn. Apr. 24, 2017) (JNE/KMM) (arguing that mail fraud and wire fraud counts

were “constitutionally invalid” and that the theory of mail and wire fraud advanced by the

government in his criminal case violated his First Amendment and Fifth Amendment

rights, as well as constitutional separation-of-powers concerns); Order, id., Dkt. 76 (D.

Minn. Sept. 8, 2017) (denying motion to dismiss). On appeal from his criminal conviction,

the Eighth Circuit Court of Appeals again rejected Hansmeier’s arguments. U.S. v.

Hansmeier, No. 19-2386 (8th Cir. decided Feb. 10, 2021). The Amended Complaints now

collaterally attack Hansmeier’s convictions through the vehicle of a civil suit. Heck, 512

U.S. at 484-86.    A blanket finding that the mail fraud and wire fraud statutes are

unconstitutional would jeopardize Hansmeier’s convictions for conspiracy to commit mail



                                            5
         CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 6 of 11




fraud and wire fraud. For this additional reason, the constitutional claims should be

dismissed.

           B. Fifth Amendment Claims

       The Fifth Amendment claims also fail. As argued in the opening brief, a Fifth

Amendment claimant must allege an injury in fact and must allege facts suggesting that the

relevant conduct implicates “unclear contours” of the statutes at issue. Zanders, 573 F.3d

at 595 n.3; Muhannad v. Peterson, No. 16-cv-349, 2017 WL 5956892, *3 (D. Neb. Mar.

13, 2017), aff’d, 718 Fed. App’x 452 (8th Cir. 2018) (per curiam). Hansmeier fails to do

either. First, he insists that his Amended Complaints “easily satisfy the requirements of

alleging injury in fact arising from a deprivation of his First Amendment rights.” Pl. Br.

at 11 (emphasis added). But as already explained, Hansmeier failed to allege an adequate

injury to establish standing for his First Amendment claims. To the extent Hansmeier’s

Fifth Amendment injury is limited to that which he argues supports his First Amendment

claim, they all fail.

       Hansmeier also failed to allege facts demonstrating that his conduct implicates any

allegedly unclear contours of the Challenged Statutes. Hansmeier argues in response that

he “allege[d] a plan to engage in petitioning activity.” Pl. Br. at 11. Again, this argument

ignores that the Amended Complaints simply do not allege a plan to use the mail or wire

systems. There is no reason to assume that the mail fraud or wire fraud statutes are relevant

to Hansmeier’s suits, let alone that his suits implicate any of their “unclear contours.”

Similarly, with regard to his Fifth Amendment claims pertaining to the extortion statute,

Hansmeier wants to Court to assume that his planned conduct could be interpreted as

                                             6
         CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 7 of 11




extortion. But he only broadly describes in his allegations conduct that he pleads he wishes

to undertake, describing it in Hansmeier I as “offer[ing] Lookers an opportunity to settle

their claims if Lookers ceases its discrimination and offers a monetary payment,”

Hansmeier I, Dkt. 35, ¶ 7, and in Hansmeier II as “add[ing] claims against John Doe for

copyright infringement,” Hansmeier II, Dkt. 34, ¶ 7. Nothing about this pleaded activity

implicates any “unclear contours” of § 1951. Hansmeier wants the Court to assume that

unalleged activity would relate to the mail fraud, wire fraud, and extortion statutes. But

while the Court must make all reasonable inferences in Hansmeier’s favor, Varga v. U.S.

Bank Nat’l Ass’n, 764 F.3d 833, 838 (8th Cir. 2014), it should not supply key facts that are

not alleged.

          C. Separation of Powers Claims

       Hansmeier lacks standing to bring his separation of powers claims. To the extent

Hansmeier’s only alleged injury is “the deprivation of First Amendment rights,” for the

same reasons already described, that injury is not sufficiently alleged. To the extent the

alleged injury is that the Federal Defendants’ possible future interpretation of the

Challenged Statutes might intrude upon the legislative and judicial powers, that is not a

“concrete” interest sufficient to confer standing in this context. Buckley v. Valeo, 424 U.S.

1, 117 (1976) (per curiam).

       Even if Hansmeier had standing to assert his separation of powers claims, they fail

on the merits. As argued in the Federal Defendants’ opening brief, Br. at 18-19, it is well-

settled that the Attorney General, under whom the Federal Defendants operate, “acts within

his authority when he delegates intra-agency to accomplish the duties given to him by

                                             7
          CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 8 of 11




Congress.” Reyes-Vasquez v. Ashcroft, 395 F.3d 903, 906 (8th Cir. 2005); see also 28

U.S.C. §§ 510, 541, 542. Congress has specifically authorized the Attorney General, and

by extension the U.S. Attorneys and Assistants U.S. Attorneys, to prosecute criminal

offenses, including the mail fraud, wire fraud, and extortion statutes. 28 U.S.C. § 547.

Hansmeier does not point to any authority in support of his argument that the Federal

Defendants’ potential prosecutorial decisions “impermissibly interfere with the legislative

and judicial powers.” Br. at 13-14. The separation of powers claims fail for lack of

standing and on the merits.

   II.      Declaratory and Injunctive Relief Claims Fail

         The Federal Defendants previously argued that the declaratory and injunctive relief

claims, like the constitutional claims, should be dismissed because, among other reasons,

Hansmeier failed to articulate an actual, live controversy in either case. Br. at 10-18, 22-

25. Hansmeier responded to that argument in cursory fashion, Pl. Br. at 13, and the Federal

Defendants maintain that dismissal is warranted due to lack of standing.

         Hansmeier’s brief, however, does not even bother to address the Federal

Defendants’ argument that—in the absence of a cognizable constitutional claim—neither

§ 1331, § 2201, nor the Court’s “inherent equitable jurisdiction” confer subject-matter

jurisdiction on this Court over his declaratory judgment or injunctive relief claims. Doe v.

Univ. of St. Thomas, 240 F. Supp. 3d 984, 989 (D. Minn. 2017) (JRT/KMM); Mohamed v.

Melville, No. 06-cv-1116, 2007 WL 1721964, *3 (D. Minn. June 8, 2007) (JMR/FLN);

North Central F.S., Inc. v. Brown, 951 F. Supp. 1383, 1394-95 (N.D. Iowa 1996).



                                              8
          CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 9 of 11




       Likewise, Hansmeier failed to respond to the Federal Defendants’ argument that the

Amended Complaints are devoid of the sort of facts that must be pleaded to demonstrate

entitlement to injunctive relief. See Br. at 23-25 (listing factors enumerated in Dataphase

Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981)). Again, Hansmeier’s silence

in response to this argument speaks volumes.

   III.    Langner is Not a Proper Defendant

       Much of Hansmeier’s response is dedicated to arguing that Defendant Langner has

waived the opportunity to argue lack of personal jurisdiction, and that he has waived the

opportunity to challenge Hansmeier’s failure to effect proper service. But the Court should

not be distracted by Hansmeier’s efforts to complicate this issue.

       To the extent Hansmeier seeks to assert claims against Langner in his individual

capacity, Langner has not been served, appeared, or responded to the claims in this matter.

See Decl. of Benjamin Langner, Hansmeier I, ¶ 5 (D. Minn. Jan. 29, 2021). Notice of

Appearance and Substitution of Counsel for Defendants, Hansmeier I, Doc. 11 (D. Minn.

Nov. 20, 2020) (appearance on behalf of “Federal Defendants”); Notice of Appearance and

Substitution of Counsel for Defendants, Hansmeier II, Doc. 11 (D. Minn. Nov. 20, 2020)

(same).

       To the extent Hansmeier seeks to assert claims against Langner in his official

capacity, even setting aside the service and personal jurisdiction arguments, Hansmeier’s

response does not demonstrate that Langner a proper defendant. One point warrants

particular emphasis: Langner is no longer a government employee.            Langner Decl.,

Hansmeier I, ¶ 5 (D. Minn. Jan. 29, 2021). He has no ability to provide any sort of

                                             9
        CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 10 of 11




declaratory or injunctive relief relating to the prosecutorial decisions of the U.S. Attorney’s

Office for the obvious reason that he does not work there.

       Again, to establish standing, a plaintiff must show that his injury is fairly traceable

to the challenged conduct of the defendant and will likely be redressed by a favorable

decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). It is Hansmeier’s

burden to establish standing. Id. at 561. “[W]hen a plaintiff brings a pre-enforcement

challenge to the constitutionality of a particular statutory provision, the causation element

of standing requires the named defendants to possess authority to enforce the complained-

of provision. Calzon v. Hawley, 866 F.3d 866, 869 (8th Cir. 2017). Even if Hansmeier

were to succeed on the merits of his claims, Langner simply could not act as Hansmeier

demands. Hansmeier’s claims are thus not “fairly traceable” to any conduct by Langner,

nor would his alleged injury be redressable by Langner. Hansmeier thus lacks standing to

assert the claims in his Amended Complaints against Langner, and subject-matter

jurisdiction is lacking. Final Exit Network, Inc. v. Ellison, 370 F. Supp. 3d 995, 1013 n.7

(D. Minn. Feb. 22, 2019) (lack of standing properly raised in reply brief because

jurisdictional argument may be raised at any time).

       Langner is not a proper defendant. At best, for all the reasons outlined above, these

suits are entirely baseless. At worst, they reflect an attempt by Hansmeier to harass his

former criminal prosecutors.      Langner is now a private citizen with no government

authority. At a minimum, he should be dismissed from these cases and his name removed

from the captions.



                                              10
       CASE 0:20-cv-02155-JRT-LIB Doc. 60 Filed 05/06/21 Page 11 of 11




                                       Conclusion

      For the foregoing reasons, the Court should dismiss the Amended Complaints.

                                              Respectfully submitted,

Dated: May 6, 2021                            W. ANDERS FOLK
                                              Acting United States Attorney

                                              s/ Kristen E. Rau

                                              BY: KRISTEN E. RAU
                                              Assistant U.S. Attorney
                                              Attorney ID No. 0397907
                                              600 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415
                                              Kristen.Rau@usdoj.gov
                                              (612) 759-3180

                                              Attorneys for the Federal Defendants




                                         11
